Exhibit 10.1
Quiksilver, Inc.
Incentive Compensation Plan
 

I.   INTRODUCTION       This plan represents an opportunity for cash bonus
compensation for Quiksilver, Inc.’s (the “Company”) executive officers.   II.  
MEASUREMENT CRITERIA       Incentive targets are expressed as a percentage of
each participant’s annual base salary as determined by the Compensation
Committee.       Financial performance is measured based on achievement of one
or more Company or individual targets, and may include without limitation
targets relating to a participant’s area of direct responsibility and/or such
participant’s next highest level of responsibility, all as determined by the
Compensation Committee in its discretion. For example, certain executive
officers may be incentivized principally on the basis of consolidated financial
results, while others may be incentivized to achieve some combination of
regional and consolidated financial results.       For the avoidance of doubt,
the Compensation Committee shall have discretion to reduce or eliminate any
participant’s right to a bonus payment hereunder at any time, and for any
reason.       The plan period will correspond to the fiscal year of the Company
or such other period(s) as determined by the Compensation Committee.   III.  
TIMING OF PAYMENT       Payments will be calculated on an annual basis or such
other times as determined in the discretion of the Compensation Committee. Every
effort will be made to issue payment within 60 days after the end of the plan
period for which such payment is earned, provided, however, that in no event
will payments be made later than March 15 of the year following the year in
which the payment is earned. Except as provided in Section IV below, the
participant must be employed on the payment date in order to receive his or her
payment.   IV.   ELIGIBILITY

  a.   Participation: The Compensation Committee shall determine, in its
discretion, those executive officers who are eligible to participate in the
plan.     b.   Service Requirements:

  i.   In the event that a participant’s employment is terminated for any reason
other than as provided in (ii) below or as otherwise provided in a

 



--------------------------------------------------------------------------------



 



      participant’s employment agreement with the Company, prior to the
applicable payment date, the participant will forfeit his or her rights to any
payments under the plan.

  ii.   If the participant retires, dies or terminates employment by reason of
his or her permanent disability, unless otherwise determined by the Compensation
Committee, the participant will be entitled to a payment based on actual
performance in accordance with the terms of the plan and prorated based on the
length of the participant’s service during the applicable plan period. Any such
payments will be made as provided in Section III above.

V.   ADMINISTRATION APPROVALS       As described above, incentive compensation
for participants for each plan period will be determined in the discretion of
the Compensation Committee. The Compensation Committee shall have the authority
to set performance targets and measurable personal objectives for all
participants for each plan period and to make the ultimate determination as to
whether a participant will receive cash compensation under the plan.   VI.  
LIMITATIONS AND RESTRICTIONS       In accepting payment under this plan, the
participant acknowledges that: (a) this plan, and the right to any payment
hereunder, may be terminated, amended or modified at any time by the
Compensation Committee without prior notice to participants; (b) the grant of a
payment is voluntary and occasional and does not create any contractual or other
right to receive future grants; (c) all decisions with respect to future
payments, if any, will be at the sole discretion of the Compensation Committee;
(d) in consideration of the grant of payment under this plan, no claim or
entitlement to compensation or damages shall arise from the loss of payment
resulting from termination of the participant’s active employment and the
participant irrevocably releases the Company from any such claim that may arise;
and (e) payment under this plan does not constitute an express or implied
promise of continued engagement as an employee and shall not interfere with the
participant’s right or the Company’s right to terminate the participant’s
employment at any time for any or no reason.   VII.   RESPONSIBILITY FOR TAXES  
    Regardless of any action the Company takes with respect to any or all income
tax, payroll tax or other tax-related withholding related to the payment under
this plan (“Tax-Related Items”), the participant acknowledges that the ultimate
liability for all Tax-Related Items legally due by him or her is and remains the
participant’s responsibility and the Company (a) makes no representations or
undertakings regarding the treatment of any Tax-Related Items and (b) does not
commit to structure the terms of the payment under this plan to reduce or
eliminate the participant’s liability for Tax-Related Items. The participant
authorizes the Company to withhold all applicable Tax-Related Items legally
payable by the participant from his or her wages or other cash compensation paid
to the participant.

 